Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 17/257,346 filed on 12/31/2020.  Claims 1-17 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3, line 4, the recitation of “an outer surface” constitutes a double inclusion since “an outer surface” was previously recited in claim 3, line 3.
Claim 3, line 19, the recitation of “an inner surface” constitutes a double inclusion since “an inner surface” was previously recited in claim 3, line 8.
Claim 8 recites the limitation “its three gear positions”.  There is insufficient antecedent basis for this limitation in the claim. It is suggesting to change the dependency of claim 8 depending from claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 16 and 17 are rejected under 35 U.S.C. 102(b) as being anticipated by Ima (Pub. No. US 2003/0116397).
Ima teaches a vehicle (Fig. 1) comprising a transmission (Fig. 2) having a lay-shaft assembly (Fig. 5), comprising: 
a lay-shaft (42a) which is rotatable around a central axis; 
a first gearwheel (43) rotatable around the lay-shaft and the central axis; 
a second gearwheel (42) fixedly connected to the lay-shaft and rotatable with the lay-shaft around the central axis; and 
a clutching assembly (43a, 47, 48) rotatable around the lay-shaft and the central axis, the clutching assembly comprising a driven gearwheel (47) and a clutching mechanism (111) for selectively coupling the rotation of the driven gearwheel to either the first gearwheel or the second gearwheel, wherein the clutching assembly has a first axial end (left side of 43X) and a second axial end (right side of 48) opposite the first axial end, 
wherein the first gearwheel (43) and the second gearwheel (42) are arranged on a part of the lay-shaft extending from the first axial end of the clutching assembly,
wherein the driven gearwheel (47) extends around the clutching mechanism (Fig. 8).
Allowable Subject Matter
Claims 3-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Joyce can be reached on 571-272-7107.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HA DINH HO/Primary Examiner, Art Unit 3658